Citation Nr: 1222254	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  04-43 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling, to include on an extraschedular basis.

2. Entitlement to a separate disability evaluation in excess of 10 percent for the Veteran's right lower extremity decreased sensation associated with her lumbar degenerative disc disease, on an extraschedular basis.

3. Entitlement to a separate disability evaluation in excess of 10 percent for the Veteran's left lower extremity decreased sensation associated with her lumbar degenerative disc disease, on an extraschedular basis.

4. Entitlement to an increased disability evaluation for the Veteran's right wrist deQuervain's tenosynovitis, currently evaluated as 10 percent disabling, on an extraschedular basis.

5.  Whether new and material evidence has been received to reopen a claim for service connection for chronic left wrist strain.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for tenosynovitis of the left wrist.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2004 and October 2004.  In March 2007, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The case was remanded in July 2007.  In a decision dated in March 2009, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a single-judge memorandum decision dated in March 2011, the Court set aside the March 2009 Board decision and remanded the matters for readjudication.  

Other issues before the Board were remanded in the March 2009 Board decision, and, as such, were not included in the appeal to the Court.  Since the private attorney in this case represents the Veteran only on the issues noted above, separate decisions are being rendered.  

Concerning the increased rating issues, neither the parties' briefs to the Court nor the memorandum decision itself discussed increased schedular evaluations for the lower extremity disorders or deQuervain's tenosynovitis of the right wrist, addressed in the March 2009 Board decision.  Instead, the arguments and other statements concerning these issues pertained solely to the matter of increased ratings on an extraschedular basis.  In contrast, specific allegations were presented concerning both schedular and extraschedular consideration of the issue of entitlement to an increased rating for the degenerative disc disease of the lumbar spine, which the Court also addressed.  In subsequent arguments presented to the Board, the Veteran's attorney did not raise any matters concerning the schedular evaluations for those other conditions.  Given these factors, the Board concludes that issues concerning the decreased sensation of the right and left lower extremities and deQuervain's tenosynovitis of the right wrist are limited to whether referral to the proper authority for consideration of extraschedular ratings should be assigned is appropriate.  In this regard, the Veteran in this case is represented by an attorney, who presumably "says what he means and knows what he says."  See Robinson v. Peake, 21 Vet. App. 545, 554 (2008) aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Furthermore, since the attorney's initial briefs to the Court contained no allegation of error on the denial of schedular evaluations for these conditions, it is clear that these issues were abandoned on appeal to the Court.  See Grivois v. Brown, 6 Vet. App. 136, 138 (1994) (holding that issues or claims not argued on appeal are considered abandoned).  Absent any mention of the matter of increased schedular evaluations for those conditions, the Board must conclude that the appeal is now limited to the matter of referral for extraschedular consideration, and that the March 2009 Board decision is final as to those issues.  Therefore, the Board declines to take jurisdiction over increased schedular evaluations for decreased sensation of the right and left lower extremities and deQuervain's tenosynovitis of the right wrist.
 
Concerning the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left wrist strain, in addressing whether left wrist conditions diagnosed since the prior final June 1999 RO decision should have been considered as new claims, rather than a claim to reopen, the Court found that "[b]ecause [tenosynovitis] was a newly diagnosed disorder, the Board should have considered the tenosynovitis in the first instance, not as evidence relating to her claim for a chronic left wrist strain."  The Court further stated that "remand is required for the Board to address the evidence of bilateral carpal tunnel syndrome and tenosynovitis of the left wrist in the first instance."  In general, the Board's jurisdiction is limited to review on appeal of decisions made by VA.  See 38 U.S.C.A. § 7104(a) ("All questions in a matter which under [VA law] is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.").  Nevertheless, the Board is bound by a decision of the Court made in a specific case.  38 U.S.C.A. § 7252(a); see Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Therefore, in this case, the issues of service connection for bilateral carpal tunnel syndrome and for left wrist tenosynovitis must be included in the appeal, as set forth on the title page.

As noted in the March 2009 Board decision, at her hearing, the Veteran mentioned fibromyalgia, indicating she had filed a claim for service connection for this condition.  However, as was indicated at the hearing, service connection for fibromyalgia was denied in a January 2007 rating decision.  The Veteran did not specifically disagree with that determination at the hearing, and, in any event, a Notice of Disagreement (NOD) must be filed with the VA office that entered the determination with which disagreement has been expressed.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); see also Hamilton v. Brown, 39 F.3d 1574, 1582-85 (Fed. Cir 1994); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  No arguments concerning this matter were raised by the Veteran's counsel in connection with the appeal to the Court.  As there is no record of a notice of disagreement, the Board does not have jurisdiction over the issue, and the issue is not currently before the Board.  

As noted in the Introduction of the March 2009 Board decision, the Veteran had raised the issue of entitlement to a total disability based on individual unemployability (TDIU) rating, which the Board referred to the RO for appropriate action.  Subsequently, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  In pertinent part, Rice held that a TDIU claim is part of the increased rating claim on appeal to the Board where the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased-rating claim.  In this case, there are other service-connected disabilities which are not on appeal to the Board, so the Board lacks jurisdiction over the TDIU claim.  Indeed, the Veteran is represented in this appeal by a private attorney, who acknowledged, in the brief filed to the Court in connection with this appeal, that the TDIU claim was not before the Court, and the matter was not raised in the Court's decision.  A TDIU issue was not included in the private attorney's limited power of attorney.  Finally, the issue was not included in the arguments presented to the Board in December 2011.  Therefore, in the factual and legal circumstances of this case, the Board declines to take jurisdiction over a TDIU claim, and the issue is REFERRED to the RO.

In a statement received in March 2004, the Veteran claimed entitlement to service connection for a shoulder disorder, which has never been addressed by the RO.  The issue of service connection for ulnar neuropathy of the left upper extremity has also been raised, and is REFERRED to the RO for initial development and consideration on the merits (i.e., without requiring new and material evidence). 

As explained above, the issues of entitlement to a TDIU rating, and of service connection for a shoulder disorder and for left ulnar neuropathy have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, which are REFERRED to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for deQuervain's tenosynovitis of the right wrist (on an extraschedular basis), and service connection bilateral carpal tunnel syndrome and left wrist tenosynovitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Throughout the appeal period, degenerative disc disease of the lumbar spine has been manifested by MRI evidence of mild disc bulging, with limitation of motion, but with flexion to greater than 30 degrees, and without ankylosis, incapacitating episodes, or additional functional impairment, including during flare-ups, and the schedular criteria are adequate.     

2.  Throughout the appeal period, the manifestations of decreased sensation in the right lower extremity have been decreased sensation to pinprick in lumbosacral nerve distribution pattern, normal sensation to light touch, and complaints of pain without objective signs of weakness or functional impairment; the schedular criteria are adequate.  

3.  Throughout the appeal period, decreased sensation in the left lower extremity has been manifested by decreased sensation to pinprick in lumbosacral nerve distribution pattern, normal sensation to light touch, and complaints of pain without objective signs of weakness or functional impairment; the schedular criteria are adequate.  

4.  Evidence received since a June 1999 rating decision, which denied service connection for chronic left wrist strain, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).    

2.  Throughout the appeal period, the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for degenerative disc disease of the lumbar spine on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2011).  

3.  Throughout the appeal period, the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an evaluation in excess of 10 percent for decreased sensation in the right lower extremity on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2011).  

4.  Throughout the appeal period, the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an evaluation in excess of 10 percent for decreased sensation in the left lower extremity on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2011).  

5.  New and material evidence has not been received to reopen the claim for service connection for chronic left wrist strain, and the June 1999 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  

In a letter dated in December 2005, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claim for service connection for a left wrist condition, based on new and material evidence.  She was advised of her and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, there are additional notice requirements that must be met in a case involving a prior finally denied claim.  Specifically, the notice should explain what type of evidence would constitute "new" and "material" evidence, generally in the context of examining the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  The December 2005 letter notified the Veteran of the requirement that she submit new and material evidence to reopen her claim for service connection for left wrist strain residuals, and those terms were explained.  In addition, she was informed of the bases for the denial in the prior decision, and of the evidence that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  She was told that her claim had been previously denied because the evidence did not show the condition in service.  She was further informed of the evidence required to substantiate the secondary service connection aspect of the claim.  

In a letter dated in September 2007, the RO advised the claimant of the information necessary to substantiate the increased rating claims, and of her and VA's respective obligations for obtaining specified different types of evidence.  The September 2007 letter also informed the Veteran that in order for an increased rating to be granted, evidence must show the condition had become worse.  The notice also provided examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, Social Security Administration (SSA) determinations, statements from employers, or statements discussing her disability symptoms from people who had witnessed how they affected her.  She was told that a disability rating will be determined under the rating schedule, with ratings ranging from 0 percent to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  In addition, she was given information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a supplemental statement of the case in June 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.    

The elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the March 2007 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Deficiencies in development were addressed in the subsequent Board remands.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  All available service medical and personnel records have been obtained.  While the RO was unable to obtain any verification of the Veteran's service in the Navy reserve after she was discharged from active duty, the service treatment records associated with that service are of record, and show that she enlisted in October 1994, and was discharged to Inactive Ready Reserve (IRR) in November 1995.  All identified post-service VA medical records have been obtained, and the Veteran states that all of her treatment has been at the VA.  A copy of her complete file was obtained from SSA.  Her VA vocational rehabilitation file has been associated with the claims file.  

VA examinations were provided concerning the increased rating issues in March 2004, September 2004, September 2005, and April 2008, and, together with the treatment records, provide a comprehensive picture of the Veteran's disabilities throughout the appeal period.  The examinations describe the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative stated, in December 2011, that a new examination should be provided because of the time that has elapsed since the last examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, however.  VAOPGCPREC 11-95.  There have been no contentions or other evidence indicating that the conditions have worsened since this last evaluation.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Veteran has not reported receiving any recent relevant treatment since the most recent records were obtained.  

Furthermore, with a claim to reopen, VA does not have a duty to obtain a medical opinion if the claim is not reopened.  The VCAA explicitly states that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2012).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the appellant of the information and evidence needed to substantiate her claim.  Since no new and material evidence has been submitted in conjunction with the recent claim, an opinion is not required. 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Schedular Rating-Lumbar Spine

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The period for consideration in this case extends from one year prior to the December 2003 date of claim to the present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

The Veteran's representative has contended that findings shown in a July 2002 VA examination reflect an increase in severity in the low back condition.  This examination, however, was provided more than one year prior to the December 2003 date of claim, and, hence, is not within the period for consideration in this appeal.  See Hart.  Moreover, the examination cannot be considered as a new informal claim, as it was considered in a July 2002 rating decision, which denied a higher rating for the Veteran's service-connected low back disability.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).   Therefore, the findings contained in the July 2002 VA examination are of limited probative value, concerning the current appeal.  

The Veteran was treated for low back strain in service, after lifting a heavy box.  After service, service connection for chronic lumbar strain/mechanical back pain was granted with a 10 percent evaluation assigned effective February 1998.  In an April 2001 rating decision, the rating was increased to 20 percent, effective in June 2000.  

In December 2003, the Veteran filed a claim for an increased rating for lumbar strain, claiming that the condition had worsened.  She contends that she has constant, severe back pain with radiation of pain into the lower extremities.  Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code 38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  In March 2004, the Veteran was granted separate 10 percent evaluations for decreased sensation of the left and right lower extremities, associated with degenerative disc disease of the lumbar spine.  In its March 2009 decision, the Board denied higher schedular ratings for the conditions.  As discussed above, inasmuch as the March and July 2010 appellate briefs, the March 2011 memorandum decision, and the December 2011 arguments presented to the Board do not mention the issues of entitlement to increased ratings decreased sensation of the left and right lower extremities on a schedular basis, these lower extremity condition issues will be addressed only on an extraschedular basis, below.  

The Veteran's degenerative disc disease has been evaluated under diagnostic code 5243, which pertains to intervertebral disc syndrome.  Intervertebral disc syndrome may be rated based on the general formula for rating spine disabilities, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

K. Ford wrote, in March 2007, that she was a friend of the Veteran's and had provided assistance on numerous occasions due to her medical conditions.  She said that she had to help after the birth of the Veteran's daughter, due to flare up of pain that left her incapacitated and flat on her back.  She said that on a regular basis, the Veteran would become incapacitated.  The medical evidence, however, does not show that the Veteran's degenerative disc disease has resulted in incapacitating episodes requiring bedrest and treatment by a physician, as is required for a rating on this basis.  In this regard, from March to April 2004, the Veteran was hospitalized in a VA chronic pain program for a multi-disciplinary approach for multiple symptoms including chronic low back pain with radicular pain into the left lower extremity in the L-5 distribution.  However, bedrest was not prescribed; to the contrary, her treatment included various types of exercise, and she was advised to continue exercises and walking at the time of discharge.  

Moreover, the discharge diagnoses in April 2004 were chronic low back pain with radicular pain in the left lower extremity, as well as chronic bilateral wrist pain, history of carpal tunnel syndrome, left shoulder and scapular pain, myofascial with trigger points, and fibromyalgia and tension myalgia; thus, the treatment was not solely for her service-connected back condition.  Finally, the evidence shows that this admission was scheduled at a time which was convenient to the Veteran, due to her other obligations, in particular child care, indicating she was not incapacitated.  Therefore, this treatment was not for an incapacitating episode, and no other incapacitating episodes have been clinically documented during the appeal period.  On the VA examination in September 2005, the Veteran stated she had had no incapacitating episodes during the past 12 months due to acute intervertebral disc syndrome symptoms.  

Alternatively, degenerative disc disease of the lumbar spine may be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).  

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243. 

Throughout the appeal period, the Veteran has been in receipt of a 20 percent rating for her low back disability.  For a higher rating, symptoms must more closely approximate forward flexion limited to 30 degrees or less, or ankylosis.  The medical evidence does not show limitation of forward flexion to 30 degrees or less, and ankylosis, either favorable or unfavorable, has not been shown.  Further, such symptoms have not been demonstrated at any time during the appeal period.

In this regard, on a physical therapy discharge note dated in September 2003, the Veteran stated that she had been helping a friend do some small remodeling and had been more active that way.  Range of motion of the trunk was symmetrical and within functional limits.  Soft tissue palpation revealed no muscle guarding or irritability of the lumbosacral paraspinals.  Straight leg raising was to 85 degrees bilaterally, but was positive at 35 degrees on the left and 45 degrees on the right.  

On a VA examination in March 2004, the Veteran complained of severe pain in the lumbar spine, ranging from 6 or 8 to 10 out of 10 on a daily basis; at the time of the examination, she stated that the pain was 7/10.  On examination, she had normal posture and a steady gait.  Range of motion testing, measured with a goniometer, revealed flexion to 60 degrees at which point she experienced pain; extension to 18 degrees; right lateral flexion to 18 degrees; left lateral flexion to 18 degrees; right rotation to 20 degrees; and left rotation to 25 degrees.  

A VA examination was conducted in September 2005.  She stated that her back pain was 8/10 except during a flare-up, it was 10/10.  She was experiencing a flare-up at the time of the examination.  Therefore, the Board finds this to be the most probative evidence of the Veteran's condition during a flare-up.  On this examination, range of motion, measured using a goniometer, and to the point where pain began, revealed flexion to 45 degrees; extension to 12 degrees; right lateral flexion to 18 degrees; left lateral flexion to 18 degrees; right rotation to 20 degrees; and left rotation to 20 degrees.  There was guarding and tenderness but no spasms or weakness.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  X-rays showed a normal lumbosacral spine.  

Later, on a VA examination in April 2008, the Veteran stated that she had intermittent radiation of pain, characterized by sharp pain, 3 to 5 times per day, lasing 30 to 45 minutes.  She said that she could not sit longer than 30-45 minutes at a time, or stand more than 20 minutes, and that she avoided bending, stooping, and walking more than 15 minutes.  On examination, range of motion testing, measured with a goniometer, revealed flexion to 55 degrees at which point she experienced pain; extension to 14 degrees; right lateral flexion to 18 degrees; left lateral flexion to 20 degrees; right rotation to 30 degrees; and left rotation to 25 degrees, for a combined range of motion of 162 degrees.  Again, there was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  

Extensive VA treatment records dated throughout the appeal period similarly fail to disclose ankylosis or limitation of flexion to 30 degrees or less.  An evaluation in the Physical Medicine and Rehabilitation Service (PM&RS) physical therapy clinic in March 2004 revealed forward flexion to 50 degrees, and regarding generalized mobility in the lumbar spine, there was minimal restriction.  On her initial PM&RS evaluation during her pain clinic hospitalization from March to April 2004, she stated that being still too long in any position made her back pain worse, and that mild activity improved it.  

According to a January 2005 PM&RS pain clinic note, she complained of severe low back pain.  She said she threw her back out on Friday when attempting to restrain her 3-year old daughter.  She said the pain was localized, but she was having difficulty sleeping.  No range of motion findings were reported.  On examination, however, motor strength was 5/5 in the lower extremities, with normal tone and muscle bulk.  Coordination was normal.  Gait was normal.  Sensory examination was normal, including pinprick and position sense.  An April 2005 functional capacity evaluation noted that she was able to perform certain activities including walking and stand/sit on a constant basis.  Other activities, such as bending, lifting, and carrying, were more limited, although tests could not be completed due to her heart rate, rather than her back and leg conditions.  

The Court's memorandum decision specifically directed the Board to consider a September 2006 psychiatric report in its decision.  In September 2006, the Veteran was seen for psychiatric follow-up.  At this time, she reported feeling "down" due to a flare-up of back pain.  Her energy level was not good at that time, due to pain.  Nevertheless, she was noted to be home-schooling her son, and seeking an art/craft project that she would like.  No findings pertaining to the back were reported at this time, nor were any specific symptoms described.  

Although VA must ensure that flare-ups are taken into consideration in evaluating the low back condition, the fact that she has flare-ups, alone, does not mean that a higher evaluation is warranted.  During the flare-up, she would still have to have symptoms that more closely approximated the criteria for a higher rating, in this case, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  No symptoms were recorded at this time, but the VA examination in September 2005 was conducted specifically during a flare-up period; at that time, flexion was to 45 degrees.  Because the September 2005 examination was performed during a flare-up, the findings noted at that time are more probative than the September 2006 psychiatric consult, which simply noted that the Veteran was experiencing a flare-up, with no symptoms reported.  Absent any specific symptoms, there is no basis for finding that the flare-up in September 2006 resulted in symptoms more severe than shown in September 2005, at a time when she reported her pain as 10/10.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher rating is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this case, the VA examinations during the appeal period specifically noted that there was no change in range of motion with repetitive use.  There was no weakness, and there was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  While the Veteran states that she has spasms, muscle spasms and guarding are contemplated by the 20 percent rating currently in effect.  Moreover, functional impairment must be supported by adequate pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (citing to 38 C.F.R. § 4.40).  An MRI scan in February 2004 disclosed mild bulging disks of L4-5 and L5-S1, and no herniation has been shown.  Additionally, as discussed above, the Veteran's level of disability during flare-ups does not more closely approximate the criteria for a higher rating, i.e., limitation of flexion to 30 degrees, or ankylosis.  

Further, at no time during the appeal period has the Veteran been shown to have limitation of flexion to 30 degrees or less, or ankylosis, involving the lumbosacral spine, including during flare-ups.  As discussed above, on the only documented evaluation showing range of motion undertaken during a flare-up, when the Veteran stated that her pain was 10/10, forward flexion was to 45 degrees before it became limited by pain.  Although the July 2002 VA examiner noted pain throughout range of motion, as discussed above, this examination was more than one year prior to the current claim, and, hence, outside the appeal period, and, moreover, was considered in an unappealed July 2002 rating decision.  The findings have not been shown subsequent to that evaluation. 

K. Ford wrote, in March 2007, that she was a friend of the Veteran's and had provided assistance on numerous occasions due to her medical conditions.  She said that she had to help after the birth of the Veteran's daughter (which was in January 2002, prior to the appeal period), due to flare up of pain that left her incapacitated and flat on her back.  She said that since then, on a regular basis, the Veteran would become incapacitated.  As discussed above, however, incapacitating episodes with treatment and bed rest prescribed by a physician have not been shown, and such are required for a rating based on incapacitating episodes.  In any event, the Board finds that the medical evidence, which shows specific findings on numerous occasions, to be more probative than her friend's general statement as to incapacitation.  

For the reasons discussed above, the evidence does not more closely approximate the schedular criteria for a higher rating for the Veteran's degenerative disc disease of the lumbar spine, and the preponderance of the evidence is against the claim for a higher rating.  Further, as discussed above, an examination was provided during a flare-up, and there are no distinct periods of time during the appeal period during which the disability would warrant a higher rating.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Extraschedular Consideration

The Veteran contends that higher ratings are warranted for her back disability and associated lower extremity conditions on an extraschedular basis.  Thus, the Board must address the question of whether to refer the case for an extraschedular rating.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In this regard, the standard of marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun, supra.  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Concerning the first step, a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule, the symptoms and severity of the lumbar spine disability have been discussed above in light of the schedular criteria have been discussed above.  

With respect to the decreased sensation in the right and left lower extremities, the conditions have been evaluated based on sciatic nerve disability.  Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2011).  

The VA examination in March 2004 revealed complaints of radiation of pain through the buttocks and hips down the back of the legs to the ankles and feet, about 1-2 times per day.  She also had a sharp or cramping sensation.  She also usually had numbness from the hip to thigh, sometimes to the feet.  She said she had weakness of the legs at times when they feel like they want to give out, as well as lack of endurance and fatigability.  She said she was sometimes unsteady, and had fallen due to her legs giving out 3 times in past year.  On examination, her gait was steady, and she was able to walk on her heels and toes, although she was unsteady when lifting both legs.  Pinprick sensation was decreased on the right foot to above the ankle and left foot above the ankle, except for the left 3rd, 4th, and 5th toes.  Sensation was intact to light touch on the feet and lower legs.  Leg muscles appeared symmetrical bilaterally, and leg strength was normal at 5/5 bilaterally.  Patellar and Achilles reflexes were normal bilaterally.  

Electrodiagnostic studies (electromyogram and nerve conduction studies) performed on the bilateral lower extremities and lumbar paraspinals in July 2004 were significant for absent bilateral sural sensory studies.  All other values were within normal limits, and the examiner concluded that the Veteran had early sensory neuropathy, most likely related to smoking.

According to a January 2005 PM&RS pain clinic note, she complained of severe low back pain.  She said she threw her back out on Friday when attempting to restrain her 3-year old daughter.  She said the pain was localized, but she was having difficulty sleeping.  No range of motion findings were reported.  On examination, however, motor strength was 5/5 in the lower extremities, with normal tone and muscle bulk.  Coordination was normal.  Gait was normal.  Sensory examination was normal, including pinprick and position sense.  

On the VA examination in September 2005, the Veteran stated she had had no incapacitating episodes during the past 12 months due to acute intervertebral disc syndrome symptoms. She complained of radiation of sharp pain to the buttocks, hips and back of the legs to the feet, occurring daily 1-2 times.  She usually had numbness from hip to thigh, sometimes to the feet in the same distribution.  She said she had weakness in the legs, and at times they felt like they wanted to give out.  She complained of lack of endurance and fatigability, as well as cramping pain in the legs.  She said she could not walk for more than 15 minutes at a time.  

The examination, conducted during a flare-up, disclosed she had a limping gait, reportedly due to back tightness and left hip pain.  Leg muscles were symmetric.  Leg strength was normal at 5/5 bilaterally, to hip flexion, knee flexion, ankle flexion, and great toe flexion.  Sensation was intact to light touch on the feet and legs, but not intact to pinprick on the right foot, all toes, up to 5 cm below the right knee, and from the left foot, all toes, to 8 cm below the left knee.  The distribution of the pinprick sensory loss was noted to be consistent with lumbar disc disease of L4, L5, and S1.  She did not have any atrophy of the legs.  

On the April 2008 VA examination, the Veteran stated that she had intermittent radiation of pain, characterized by sharp pain, 3 to 5 times per day, lasting 30 to 45 minutes.  She also said she had numbness in the same distribution as the pain.  Straight leg raise of each lower extremity caused low back pain.  Sensation to monofilament and light touch was intact in both lower extremities, but sensation to pinprick was impaired.  The leg muscles appeared symmetric.  Strength in the lower extremities was normal.  Patellar reflexes were 1+/1+ bilaterally, noted to reflect lumbar 2, 3, and 4.  Achilles reflexes were 2+/2+, noted to reflect sacral 1 and 2.  There was no muscle wasting or atrophy of the legs, and no joints were affected.  The examiner stated that there was no related weakness related so determination of mild-moderate-severe was not applicable.  

All of these examinations show that the Veteran's symptoms of radiation into the lower extremities are manifested by pain on straight leg raising and decreased sensation to pinprick in the feet and legs, but with no impairment to light touch or monofilament, and no weakness.  No muscle atrophy, loss of active motion, or foot drop has been demonstrated.  The remainder of the evidence is consistent with these findings.  While she complains of frequent radiation of pain into the lower extremities, this has not limited her activities such as to have resulted in any muscle wasting or atrophy.  

On several occasions, she has stated that she has fallen due to her lower extremities giving way because of her back condition.  For instance, in August 2004, she reported that she had fallen 4-5 times during the past 6 months.  On none of these occasions, however, has she sought treatment.  She has never, for example, pointed out any injury or bruise sustained in such a fall.  When seen for treatment in January 2005, after having thrown her back out a few days earlier, motor strength was 5/5 in the lower extremities, with normal tone and muscle bulk, and, at that time, coordination, gait, and sensory examination were entirely normal, including pinprick and position sense.  At the time of the September 2005 VA examination, undertaken during a flare-up, she walked with a limp, but leg strength was normal, and sensation was intact to light touch, although reduced in the feet and lower legs to pinprick.  For these reasons, the Board does not find that her statements concerning frequent falls due to her legs giving out to be credible.

No additional impairment has been objectively shown, and, in view of the limited positive findings, the Board finds that her subjective complaints do not, alone, more closely approximate a higher rating.  Further, the condition has been evaluated during a flare-up, and the evidence does not more closely approximate the schedular criteria for a higher rating at any specific time during the appeal period.  

The Veteran contends that the rating schedule is inadequate.  She cites to the July 2002 VA examination, in which the examiner reported that most all of her function was impaired during flare-ups and she said on occasion she could not even get her legs to move.  As discussed above, this examination was before the appeal period, and is thus of limited probative value, concerning her symptoms during the appeal period.  She also referred to March 1999, May 2003, and November 2005 VRE counseling records which noted the disabilities impaired her abilities to obtain suitable employment.  

She contends that VA records show that in April 2004, March 2007, and April 2008, she reported that her lower extremity disabilities caused sleeping difficulty, fatigue, exercise intolerance, inability to drive, stand or walk for extended periods, and difficulty performing household activities.  She states these symptoms are not reflected in the current ratings.  In particular, that they are not reflected in the "mild" paralysis of the sciatic nerve contemplated by the 10 percent ratings in effect for each lower extremity condition.  

The Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders, and for higher ratings for separate neurological manifestations.  Moreover, there is no symptomatology pertaining to the low back, with radiation into the lower extremities, which the Board has not considered in its evaluation.  In particular, sleep difficulty, fatigue, and exercise intolerance have not been medically attributed to her service-connected low back and lower extremity conditions.  

In this regard, the Veteran was hospitalized for treatment in a VA pain clinic from March to April, 2004.  Extensive evaluations, as well as various types of therapies were undertaken during this hospitalization.  On the admission history and physical on March 22, 2004, she reported low back pain which was aching, stabbing, burning and shooting at times.  The pain radiated to the left lower extremity, especially when resting.  She had bilateral lower extremity pain if she stood or walked for a prolonged time.  She said the pain was associated with decreased activity, sleep difficulties, irritability, frustration, and depression.  On examination, strength was 5/5.  She had normal tone and muscle bulk.  Her gait was normal.  Sensory tests were normal to light touch, with pinprick decreased in the L5 distribution bilaterally.  She had tenderness in the low back.  The impression was chronic low back pain with decreased sensation in the L5 distribution and radicular pain.  

On her initial PM&RS physical therapy evaluation on March 23, 2004, she said her occupation was as a housewife and mother.  She reported low back pain radiating to the feet.  She said it was worse if she was still in one position for too long, and that it was better with mild activity.  She said she had tingling and numbness down both lower legs.  On examination, again, sensation was intact to light touch, and pinprick was decreased in the L5 distribution.  Again, strength was 5/5.  Flexion of the spine was 50 percent of normal.  Although she subsequently showed some improvement, she was reevaluated on a pain consult on April 1, 2004.  At that time, it was noted that although her main pain was in the lower back with radiation to both lower extremities, she also complained of diffuse body aches/pain.  She complained of depression due to chronic pain and difficulty sleeping, muscle spasms in back and legs, and fatigue all the time.  She reported exercise intolerance, stating that she tolerated mild exercise but reported increased pain and low stamina with steady, prolonged exercise.  She said she slept an average of 4 hours per night.  She complained of tension headaches, neck pain, shoulder pain, low back pain, elbow pain, wrist pain, knee pain, leg pain, and diffuse muscle spasms.  On examination, at least 13 trigger points were positive.  As a result, it was thought that she met the criteria for a diagnosis of fibromyalgia.  

An occupational therapy note on August 2, 2004, observed that a treatment plan was too difficult to determine as her complaints were diffused and were based on symptoms that were inconsistent with her performance.  

On a VA examination for fibromyalgia in December 2006, she was diagnosed as having fibromyalgia, and endorsed symptoms such as fatigue, sleep disturbance, and weakness.  She stated she was able to do some household chores, and drive her children to school.  

In sum, the Veteran has been diagnosed as having fibromyalgia, for which service connection is not in effect (in fact, service connection was denied in January 2007).  Her symptoms of sleeping difficulty, fatigue, and exercise intolerance have been medically attributed to that condition, as well as other symptoms.  See also 38 C.F.R. § 4.71a, diagnostic code 5025, which lists symptoms of fibromyalgia as potentially including fatigue, sleep disturbance, and paresthesias).  Concerning symptoms such as low back pain and paresthesias in the lower extremities, which appear to overlap with symptoms of fibromyalgia, all such symptoms have been included in the ratings for the service-connected low back and lower extremity conditions, as it is not clear from the record which symptoms are associated with the service-connected disabilities, and which are symptoms of fibromyalgia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board finds that the symptoms of her service-connected low back and lower extremity disorders are adequately reflected by the schedular criteria.  

Because the schedular criteria are adequate, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, supra.  The Board does observe, however, that although the Veteran has not been employed at a job since 2000, she takes care of her children.  Numerous medical records describe her occupation as housewife and mother.  Although she has stated on occasion, such as at her Board hearing, that she is unable to work due to her back, elsewhere she has provided other reasons.  

Vocational Rehabilitation and Counseling records show that in March 1999 (before the appeal period), she was found to have an employment handicap, and she underwent training and was declared rehabilitated.  According to a VR&E counseling narrative dated in May 2003, she had left her last employment in 2001 due to personality conflicts.  The counselor noted that there were currently administrative positions available locally, for which she was qualified, but she felt that she would not get the respect that she needed unless she was a manager.  

According to a VR&E counseling narrative dated in November 2005, the Veteran had a serious employment handicap, but this was due not only to her service-connected disabilities, but also to non-service-connected conditions, such as personality issues.  She reported that her back condition limited her employment because her back gave out, she needed to take repetitive breaks and to stretch as needed, she was unable to lift, carry, push, pull heavy weight, unable to participate in prolonged periods of climbing stairs, standing, walking or sitting; could not stoop, bend from the waist, and noticed that she had changed her gait to compensate for back pain.  Concerning her lower extremities, she had numbness throughout her legs, loss of strength and her lower extremities felt weak.  She reported that she had fallen when her legs went numb.  These symptoms, however, have not been clinically documented; in fact, all examinations have shown some partly reduced sensation pinprick, but no loss of strength or weakness.  Her impairments related to her back and lower extremities were noted to be restrictions on her ability to perform prolonged periods of standing and walking, climbing stairs, kneeling, crouching, or crawling.  She stated she had difficulty with simple household tasks of tidying up and taking care of her youngest child who was not of school age.  However, she also reported that she had left her cashier job at the supermarket because salary increases had not been given, and a job as a cashier at a drug store because of childcare issues.  

On a PM&RS vocational rehabilitation consult dated in April 2004, she stated that she was a stay at home housewife and mother.  She stated that she was interested in owning her own business and/or working from home, but that she viewed her family as a priority over all else, and, therefore, needed an employment situation with a great deal of flexibility.  She indicated that she had had repeated work place conflicts with supervisors and co-workers.  On a feasibility worksheet dated in February 2006, the Veteran was found to be infeasible for achievement of a vocational goal.  However, this was based on her service-connected disabilities in their entirety, as well as non-service-connected fibromyalgia and narcissistic personality traits.  The personality traits were noted in connection with her history of repeated work place conflicts with supervisors and co-workers.  In May 2007, it was noted that she was home-schooling her son, that is, acting as a teacher for her son.  These suggest that other factors, including lifestyle choices, interfere with her employment.  

Most importantly, interference beyond that contemplated by the evaluations in effect for the low back and lower extremity disorders has not been shown.  In any event, inasmuch as the schedular criteria are adequate, referral for extraschedular consideration is not appropriate in this case, under Thun.  


IV.  New and Material Evidence

Service connection for chronic strain of the left wrist was previously denied by the RO in a rating decision dated in June 1999.  The Veteran did not appeal within a year of the July 1999 notification of the denial, and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2008). 

Evidence of record at the time of the June 1999 rating decision included service treatment records, which showed extensive treatment for a right wrist sprain sustained in July 1991, but did not contain any mention of left wrist complaints.  As reported by the Veteran immediately after the accident, the Veteran said she was lifting a 90 pound pump when the grip was lost and the weight was all put on the fingers, hyperextending them.  Subsequent evaluations and consults include histories of the injury, but did not mention any left wrist involvement or complaints.  After her discharge from active duty in 1992, the Veteran enlisted in the Navy Reserve in October 1994.  The enlistment examination did not include any complaints or abnormal findings relating to the left wrist, and she was transferred to the inactive reserve in November 1995, without any mention of left wrist complaints in the service treatment records.  

On her initial claim for VA compensation in February 1998, the Veteran did not mention a left wrist condition.  A left wrist condition was first mentioned in a March 1998 VA outpatient treatment record, when the Veteran was seen complaining that her left wrist had "popped" the previous day.  It had "locked up" while she was writing, and then "popped" while lifting.  A history of dislocation was noted.  She complained of pain in the snuff box area.  On examination, she explained that it had begun hurting the previous day while she was writing, and then she felt it "pop" when she picked up her 2-year-old the previous evening.  The left wrist was visibly swollen on examination, and highly tender.  X-ray was negative, and the diagnosis was left medial wrist strain.  

On a VA examination in April 1998, the Veteran said that she had been lifting a box which weighed about 200 pounds in service, which strained both of her hands.  She said that at the time, she had the more severe pain in the right hand, which had been treated in service.  The diagnoses were chronic strain of both wrists, and deQuervain's tenosynovitis of the right wrist.  

Based on this evidence, the RO denied the claim, finding that a chronic left wrist strain had not been incurred in service.  

Evidence received since then includes VA treatment records showing that the Veteran has been diagnosed as having other conditions involving the left wrist, such as carpal tunnel syndrome and tenosynovitis.  The Court directed the Board to consider these newly diagnosed disorders as new claims, however, and not as new and material evidence.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (a claim based on a distinct and separate diagnosis is a new claim); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis, a new decision on the merits is required).  These claims are addressed in the REMAND section below.

Electromyogram and nerve conduction velocity studies in July 2004 disclosed bilateral ulnar neuropathy; however, as noted in the introduction, this new diagnosis, as it pertains to ulnar neuropathy of the left upper extremity, constitutes a new claim, and is referred to the RO for initial consideration.  See Boggs, supra.  

As there is no new evidence pertaining specifically to the matter of service connection for a left wrist strain, newly submitted evidence does not raise a reasonable possibility of substantiating the claim, and, hence, is not material.  38 C.F.R. § 3.156(a).  Therefore, the Board finds that new and material evidence has not been presented, and the 1999 RO decision remains final, as to the issue of service connection for chronic left wrist strain.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Referral for extraschedular consideration of an evaluation in excess of 20 percent for degenerative disc disease of lumbar spine is denied.  

Referral for extraschedular consideration of an evaluation in excess of 10 percent for decreased sensation in the right lower extremity associated with degenerative disc disease of the lumbar spine is denied.

Referral for extraschedular consideration of an evaluation in excess of 10 percent for decreased sensation in the left lower extremity associated with degenerative disc disease of the lumbar spine is denied.

New and material evidence to reopen a claim for service connection for chronic left wrist strain has not been received; the June 1999 decision remains final, and the appeal is denied.  


REMAND

As explained in the Introduction, above, the March 2011 Court memorandum decision directed the Board to "address the evidence of bilateral carpal tunnel syndrome and tenosynovitis of the left wrist in the first instance."  The Board is bound by this Court decision, which is the "law of the case."  See 38 U.S.C.A. § 7252(a); Chisem, supra.  Nevertheless, the Board's jurisdiction is limited to review on appeal of decisions made by VA.  See 38 U.S.C.A. § 7104(a).  Thus, in order to preserve the Veteran's right to proper notice and development, as well as to an initial RO decision in her new claims, and to comply with the Board's statutory jurisdictional requirements, these new issues must be remanded to the RO for initial development and consideration.  They will, however, remain within the Board's jurisdiction, and must be returned to the Board unless granted at the RO level.  

Concerning the claim for an increased rating for right wrist deQuervain's tenosynovitis, on an extraschedular basis, subsequent to the vacated April 2009 Board decision, additional evidence has been received which must be considered in connection with the claim.  Specifically, private medical records show that in January 2011, the Veteran was evaluated for recently increasing right hand and wrist pain.  She underwent right wrist surgery in January 2011, and the postoperative diagnoses were right wrist triangular fibrocartilage tear; right wrist Geissler grade I scapholunate ligament injury; and synovitis of the distal radioulnar joint.  The Board does not have the medical expertise to determine whether this represents an increase in the severity of the Veteran's service-connected deQuervain's tenosynovitis, or, if not, whether symptoms of the service-connected disability can be separately identified.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  (The question of whether service connection is warranted for any of the additional conditions is part of the claim for service connection for a right arm disability; as such, it is addressed in the separate decision on that issue.)  Therefore, based on the findings obtained during the surgery in January 2011, the Veteran must be afforded a VA examination, to determine the current manifestations of deQuervain's tenosynovitis, for purposes of extraschedular consideration.  If it is not possible to separate the effects of service-connected from nonservice- connected conditions, all symptoms must be attributed to the service-connected condition.  See Mittleider, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice with respect to the new claims for service connection for bilateral carpal tunnel syndrome and left wrist tenosynovitis.  Notice should include the requirements for substantiating a claim for secondary service connection, including by aggravation.  

2.  Schedule the Veteran for an appropriate VA examination concerning the matters specified below.  The claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and a rationale for all opinions expressed must be provided.  In particular, the examiner should attempt to limit the opinions to the medical bases for the conclusion, as opposed to relying solely on facts which the Board can observe (e.g., absence of complaints in service treatment records), or on matters of credibility (which is the responsibility of the Board to determine).  These factors cannot always be completely separated, but should be limited to where necessary to explain the medical bases for the opinion, or whether there are medical reasons for a credibility finding.  The examinations with opinions are requested for the following:

DeQuervain's Tenosynovitis: 

* The manifestations and severity of symptomatology associated with the Veteran's right deQuervain's tenosynovitis should be reported in detail.  If feasible, the examiner should report the manifestations and severity of symptomatology associated with the Veteran's currently service-connected deQuervain's tenosynovitis only.  If it is not possible to separate the effects of deQuervain's tenosynovitis from any other right wrist conditions, the examiner should so state.



Left and Bilateral Wrist Conditions:

* Whether the Veteran has chronic 
* bilateral carpal tunnel syndrome, and/or
* tenosynovitis of the left wrist.
All studies, such as electrodiagnostic tests, needed to establish the presence or absence of these conditions must be undertaken prior to the final opinion;

* Whether it is at least as likely as not (a 50 percent or greater probability) that either condition began during active duty, or is related to any events which occurred in service.  

* Whether any or all of these right wrist conditions were caused by, due to, or aggravated by service-connected deQuervain's tenosynovitis of the right wrist.    

Again, the claims folder must be made available to the examiner for review in conjunction with the examination, and the complete rationale for all opinions expressed must be provided.

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should adjudicate the new claims for service connection for bilateral carpal tunnel syndrome, and left wrist tenosynovitis.  In addition, the RO should readjudicate the claim for an increased rating for right wrist deQuervain's tenosynovitis, on an extraschedular basis only.     

4.  Then, for any claim which is denied, or, for the increased rating claim, less than a full grant of the rating sought, the Veteran and her representative must be provided with a supplemental statement of the case, which includes the law and regulations pertaining to the service connection issues, including on a secondary basis.  After affording an opportunity to response, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


